Citation Nr: 1539635	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  11-04 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to August 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal      from an April 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for bilateral hearing loss and tinnitus.  

In a November 2013 rating decision, the RO granted service connection for left ear hearing loss and tinnitus.  Thus, the claims are no longer on appeal.

Also in November 2013, the Veteran withdrew his request for a Travel Board.  In   a July 2015 telephone contact with VA, the Veteran confirmed that he does "not feel that a hearing is necessary," and in subsequent July 2015 correspondence, he reiterated his desire to withdraw his request for a Board hearing.  Thus, his hearing request is deemed withdrawn.


FINDING OF FACT

The Veteran does not have a right ear hearing loss disability for VA purposes.


CONCLUSION OF LAW

The criteria for establishing service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under the Veteran's Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Here, compliant VCAA notice was provided in a December 2008 letter. 

Regarding VA's duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records, including service treatment personnel records, VA treatment records, private treatment records, and lay statements.  The Veteran has also been afforded VA examinations in connection with his current claim.  He has not contended and the record does not otherwise show that those examinations are inadequate for purposes of determining a current hearing disability.

The Board finds that the duties to notify and to assist have been satisfied and will proceed to the merits of the issue on appeal.

II. Analysis

The Veteran contends that he currently has right ear hearing loss that is related to service, including noise exposure while serving as pilot and on the flight deck in performing duties required by his aircraft military occupational specialties.

Service connection may be established for a disability resulting from disease          or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

The threshold question that must be addressed is whether the Veteran actually has the disability for which service connection is sought, specifically a hearing loss disability.  In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Here, the record fails to show that the Veteran has a current right ear hearing       loss disability for VA purposes.  The determination of whether a veteran has a current hearing loss "disability" for which service connection can be established     is governed by 38 C.F.R. § 3.385.  That regulation states that hearing loss will be considered to be a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran has been afforded two VA examinations in connection with his claim, neither of which shows pure tone thresholds or speech recognitions scores sufficient to establish a current right ear hearing loss disability for VA purposes.  On the contrary, in January 2009, right ear thresholds were 5, 10, 0, 15, and 30 decibels respectively at 500, 1000, 2000, 3000 and 4000 Hertz.  In November 2013, they were 15, 15, 10, 25, and 35 decibels respectively at 500, 1000, 2000, 3000 and 4000 Hertz.  Further, right ear speech recognition was 100 percent during both examinations.  

The foregoing VA examinations provide the only complete audiometric findings during the period on appeal that are adequate for rating purposes, and those findings do not show a hearing disability for VA purposes.  38 C.F.R. § 3.385 (2015).  See also Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).  However, they are also generally consistent with private audiograms submitted by the Veteran dated in May 2013, April 2010, November 2008, and even April 2003, which show 100 percent speech recognition ability in the right ear (using the Maryland CNC test in May 2013), and fail to show any right ear pure tone threshold of at least 40 decibels at any frequency between 500 and 4000 Hertz, or three thresholds of 26 decibels or higher at 500, 1000, 2000, 3000 and 4000 Hertz.

While the Veteran may be competent to state that he has hearing difficulty, and  may very well have some degree of right ear hearing loss, as a lay person, he is not competent to diagnose a hearing loss disability for VA purposes as defined by 38 C.F.R. § 3.385.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, determining whether hearing loss is present to a specified degree requires specialized testing, and there is no indication in the record that the Veteran has any training in the audiological field.  Thus, the Board affords the VA examinations and objective medical evidence of record significantly more probative weight than the Veteran's lay assertions.  

The Board recognizes the Veteran's various arguments relating to his hearing loss claim generally, including his arguments that he sustained significant noise exposure on the flight deck in service and that VA failed to properly consider injuries sustained during combat.  However, the objective evidence of record reflects that the Veteran does not have a current right ear hearing loss disability      for VA purposes; thus, no further discussion concerning in-service incurrence, nexus, or presumptive service connection is required, as such matters are moot in the absence of a current disability.  Accordingly, in the absence of competent and probative evidence of a current right ear hearing loss disability pursuant to 38 C.F.R. § 3.385, service connection for right ear hearing loss is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for right ear hearing loss is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


